DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and are currently under examination. 

Examiner Interpretation
	The Examiner has interpreted the language such as “chromium between 20% and 32%” as a range that does not include 20% or 32%, but includes values such as 20.1% and 31.9%. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 5, claim 1 recites “niobium and/or tantalum between 0.6% and 2%” meaning the entire content of niobium is not 0.6% and not 2.0% but a value in between. However, claim 5 recites “less than or equal to 2%” indicating the niobium may be 2% which would fail to further limit claim 1. 
In regard to claim 11, claim 1 recites “niobium and/or tantalum between 0.6% and 2%” meaning the entire content of niobium is not 0.6% and not 2.0% but a value in between. However, claim 11 . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 00/34541) in view of Pons et al. (US 4,248,629).
	In regard to claims 1 and 16, Baker et al. (WO ‘541) discloses austenitic alloys and methods of forming austenitic alloys having compositions relative to that of the instant invention as set forth below (abstract and page 3). 
Element
Instant Claim
(weight percent)
Baker et al. (WO ‘541)
(weight percent)
Overlap

Cr
between 20 and 32
19 – 23  
between 20 and 23
Ni
between 30 and 60
50 – 60 
50 to less than 60 
Al
between 3.5 and 6.0
3 – 4.4  
between 3.5 to 4.4
C
between 0.4 and 0.7
0.05 – 0.50 
between 0.4 – 0.50
Ti
between 0.05 and 0.3
0 – 0.4 
Between 0.05 and 0.3
Nb and/or Ta
between 0.6 and 2.0
0 – 2
between 0.6 and 2
REM and/or Hf
between 0.02 and 1.0
0.002 – 0.4
between 0.02 – 0.4
Si
between 0 and 0.5
0 – 1.5 
between 0 and 0.5
Mn
between 0 and 0.5
0 – 2 
between 0 and 0.5
W
between 0 and 2
- 
- 
Fe
Balance (greater than 0 – 45.43)
18 – 22 
Balance (18-22)


	The Examiner notes that the amounts of chromium, nickel, aluminum, carbon, titanium, niobium, rare earth metals, silicon, manganese and iron for the alloys disclosed by Baker et al. (WO ‘541) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, nickel, aluminum, carbon, titanium, niobium, rare earth metals, silicon, manganese and iron from the amounts disclosed by Baker et al. (WO ‘541) because Baker et al. (WO ‘541) discloses the same utility throughout the disclosed ranges. 
	Baker et al. (WO ‘541) discloses alloys as set forth above, but Baker et al. (WO ‘541) does not specify the presence of tungsten. 
	Pons et al. (‘649), in the same field of nickel-chromium-iron alloys, teaches adding 0 to 0.2 weight percent in order to contribute to the formation of austenite (columns 3-4). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the alloy, as disclosed by Baker et al. (WO ‘541), by adding up to 0.2 weight percent tungsten, in order to promote the formation of austenite, as disclosed by Pons et al. (‘649) (columns 3-4). 
	With respect to the recitation “and having less than 1% by volume of an intermetallic B2-NiAl and less than 1% by volume of an alpha prime chromium-rich phase, after subjecting the alloy to an operating temperature (Ts)” in claim 1, neither Baker et al. (WO ‘541) require the presence of B2-NiAl or alpha prime chromium-rich phase and therefore Baker et al. (WO ‘541) in view of Pons et al. (‘649) would read on the claim. Additionally, the Examiner notes that since Baker et al. (WO ‘541) in view of Pons et al. (‘649) disclose subjecting a substantially similar composition to the same condition, the same or a substantially similar microstructure would be expected. MPEP 2112.01 I. 

	With respect to the recitation “for use at a given operating temperature (Ts) between 900⁰C and 1200⁰C” in claim 16, although this recitation is an intended result of the method of forming and Baker et al. (WO ‘541) indicates that alloys would be used pyrolysis of hydrocarbons at 1000⁰C (page 3), this recitation would not further limit the steps of forming. MPEP 2111.02 II. 
	With respect to the recitation “the method comprising selecting the respective weight percentages of aluminum xAl, nickel xNi, chromium xCr, titanium xTi, carbon xC, niobium xNb, tantalum xTa, silicon xSi and manganese xMn so that the alloy has less than 1% by volume of an intermetallic B2-NiAl phase and less than 1% by volume of an intermetallic B2-NiAl phase and less than 1% by volume of an alpha prime rich in chromium, after subjecting the alloy to an operating temperature (Ts)” in claim 16, the Examiner notes that neither Baker et al. (WO ‘541) require the presence of B2-NiAl or alpha prime chromium-rich phase and therefore Baker et al. (WO ‘541) in view of Pons et al. (‘649) would read on the claim. Additionally, the Examiner notes that since Baker et al. (WO ‘541) in view of Pons et al. (‘649) disclose subjecting a substantially similar composition to the same condition, the same or a substantially similar microstructure would be expected. MPEP 2112.01 I. 
	In regard to claim 2, Baker et al. (WO ‘541) discloses amounts of aluminum, nickel, chromium, silicon, manganese, titanium, niobium and carbon and therefore it would be expected that there would be a Ts that R3 and R4 would be less than. Additionally, Baker et al. (WO ‘541) in view of Pons et al. (‘629) disclose a substantially similar composition. Therefor the claimed property would be expected. MPEP 2112.01 I. For instance,  Baker et al. (WO ‘541) discloses ranges that would include a composition such as one having 3.6 weight percent aluminum, 50 weight percent nickel, 21 weight percent 
	With respect to the recitation “wherein the weight percentage of nickel xNi is defined by solving second degree equations (E3, E4) resulting from the relationships (R3, R4) linking the weight percentages of the alloy elements and the operating temperature Ts” in claim 3, Baker et al. (WO ‘541) in view of Pons et al. (‘649) disclose substantially similar alloy compositions. Therefore, the claimed amount nickel would be expected. MPEP 2112.01 I. 
	With respect to the recitation “wherein the weight percentage of nickel xNi is between a value (X), greater than 30%, consisting of the largest value between the solutions (X’,X”) of equations (E3, E4), and a value X plus ten (X+10)” in claim 4, Baker et al. (WO ‘541) discloses 50 to 60 weight percent nickel and since Baker et al. (WO ‘541) discloses substantially similar compositions, this property would be expected. MPEP 2112.01 I. 
	In regard to claim 5, Baker  et al. (WO ‘541) discloses 0 to 2 weight percent niobium (abstract and page 3). 
	In regard to claim 6, Baker et al. (WO ‘541) discloses 3 to 4.4 weight percent aluminum, which overlaps the range of the instant invention (abstract and page 3). 
	In regard to claim 7, Baker et al. (WO ‘541) discloses 3 to 4.4 weight percent aluminum, which encompasses the instantly claimed range of aluminum (abstract and page 3). 
	In regard to claim 8, Baker et al. (WO ‘541) discloses 19 to 23 weight percent chromium, which is less than 30% chromium as claimed (abstract and page 3). 
	In regard to claim 9, Baker  et al. (WO ‘541) discloses 19 to 23 weight percent chromium, which is less than 28% chromium as claimed (abstract and page 3). 

In regard to claim 11, Baker et al. (WO ‘541) discloses 0 to 2 weight percent niobium (abstract and page 3).
In regard to claim 12, Baker  et al. (WO ‘541) discloses 3 to 4.4 weight percent aluminum, which overlaps the range of the instant invention abstract and page 3). 
In regard to claim 13, Baker et al. (WO ‘541) discloses 19 to 23 weight percent chromium, which would be less than either 30% or 28% (abstract and page 3). 
In regard to claim 14, Baker et al. (WO ‘541) discloses 19 to 23 weight percent chromium, which would be less than 28% (abstract and page 3).
In regard to claim 15, Baker et al. (WO ‘541) discloses 0.002 to 0.40 weight percent of rare earth metals such as cerium, lanthanum and yttrium, which encompasses the range of the instant invention (abstract and page 3).
In regard to claim 17, Baker et al. (WO ‘541) discloses amounts of aluminum, nickel, chromium, silicon, manganese, titanium, niobium and carbon and therefore it would be expected that there would be a Ts that R3 and R4 would be less than. Additionally, Baker et al. (WO ‘541) in view of Pons et al. (‘629) disclose a substantially similar composition. Therefor the claimed property would be expected. MPEP 2112.01 I. For instance, Baker et al. (WO ‘541) discloses ranges that would include a composition such as one having 3.6 weight percent aluminum, 50 weight percent nickel, 21 weight percent chromium, 0.02 weight percent silicon, 0.02 weight percent manganese, 0.06 weight percent titanium, 0.7 weight percent niobium, 0 weight percent tantalum, and 0.5 weight percent carbon and the (R3) value would be 702.7 and the (R4) value would be 673.5, which would both be less than the 1000⁰C operating temperature disclosed. 
Ni is defined by solving the second degree equations (E3, E4) resulting from the relationships (R3, R4) linking the weight percentages of the alloy elements and the operating temperature Ts, and wherein the nickel weight percentage xNi is between a value (X), greater than 30%, consisting of the largest value between the solutions (X’,X”) of the equations (E3, E4) and a value increased by ten (X+10)” in claim 18, Baker et al. (WO ‘541) in view of Pons et al. (‘649) disclose substantially similar alloy compositions with nickel at 50 to 60 weight percent. Therefore, the claimed amount nickel would be expected. MPEP 2112.01 I.
In regard to claims 19-20, Baker  et al. (WO ‘541) discloses 3 to 4.4 weight percent aluminum, which encompasses the range of the instant invention (abstract and page 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSEE R ROE/               Primary Examiner, Art Unit 1796